Citation Nr: 0000601	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
evaluated as 10 percent disabling from October 31, 1990 to 
October 23, 1998, and currently evaluated as 40 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to August 
1973 and from September 1974 to August 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1991 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  At that time, a 10 percent rating was 
assigned.  

The issue was remanded by the Board in June 1997.  At that 
time, the Board was deemed to have jurisdiction over issues 
regarding the effective dates assigned for 20 percent ratings 
for bursitis of each shoulder.  This jurisdiction was 
determined on the basis of a decision of the U.S. Court of 
Appeals for Veterans Claims (Court) in Holland v. Brown, 9 
Vet. App. 324 (1996).  However, subsequent to the Boards 
remand, the Court's decision was overturned in Grantham v. 
Brown, 114 F 3rd 1156 (1997).  In April 1999, the RO 
furnished the veteran a statement of the case on the issues 
of entitlement to earlier effective dates for the bilateral 
shoulder disorders.  

It would be improper to remand these issues because the RO 
has completed its responsibility in the processing of these 
issues by sending the veteran a statement of the case.  
38 U.S.C.A. 7105 (West 1991).  If the veteran wishes these 
issues to be considered by the Board, he must file a 
substantive appeal.  The Board does not have jurisdiction 
unless a timely substantive appeal is filed.  It would be 
inappropriate for the Board to assume that the veteran will 
appeal, or that he will appeal all issues or that the appeals 
would be timely or adequate.  38 C.F.R. §§ 20.202, 20.203, 
20.302 (1999).  It would be completely inappropriate for the 
Board to speculate as to the facts or arguments he might 
present in support of his claim.  It is also possible for the 
veteran to submit additional evidence.  38 C.F.R. § 20.1304 
(1999).  It would be inappropriate for the Board to interfere 
with the appeal process by addressing these issues at this 
time.  

Therefore, the issues of entitlement to earlier effective 
dates for 20 percent ratings for bursitis of the shoulders is 
not before the Board.  Jurisdiction does indeed matter and it 
is not "harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
Absent a decision, a notice of disagreement, a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of this issue.  38 
C.F.R. § 19.13 (1999).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has noted that:  Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Subsection (a) of that section 
establishes the basic framework for the appellate process, as 
follows:  Appellate review will be initiated by a notice of 
disagreement [(NOD)] and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. App. 384 (1994).  The 
final step required for Board jurisdiction has not been 
satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  

If the veteran wishes the Board to consider these issues, the 
veteran must file a timely and adequate substantive appeal.  

By rating decision dated in April 1999, the RO increased the 
evaluation for the veteran's low back disorder to 40 percent 
disabling, effective October 23, 1998.  This matter continues 
to be before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to October 23, 1998, the veteran's low back 
disorder was manifested by limitation of forward flexion to 
45 degrees and lateral flexion to 30 degrees, without 
significant pain, and was productive of no more than slight 
impairment.  

2.  On October 23, 1998, the veteran's low back disorder was 
noted to be productive of severe impairment, without 
pronounced intervertebral disc disease or ankylosis of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disorder, prior to October 23, 1998. have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 
5292 (1999).  

2.  The criteria for a current rating in excess of 40 percent 
for a low back disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Code 5292 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

Service connection for chronic low back pain was initially 
granted by the RO in December 1973 rating decision.  a 20 
percent rating was assigned at that time.  That rating was 
increased to 40 percent disabling in a May 1974 rating 
decision.  The veteran's compensation was discontinued due to 
his return to active duty in September 1974 and rated 10 
percent disabling after his discharge from service.  That 10 
percent rating was continued by the RO in the March 1991 
decision that gave rise to this appeal.  The rating was 
increased to 40 percent, effective on October 23, 1998.  
Under these circumstances, it must be determined whether a 
rating in excess of 10 percent is warranted prior to October 
23, 1998, and in excess of 40 percent thereafter.  

An examination was conducted by VA in December 1990.  At that 
time on examination of the lumbar spine, it was noted that 
there was a flattening of the lumbar curve.  There appeared 
to be some arthritic change.  The paraspinal muscles are 
tight.  He was able to forward bend to 60 degrees and extend 
backward to 10 degrees.  Lateral bending was to 30 degrees in 
each direction.  X-ray studies showed some degenerative 
change at the L4-L5 level.  The diagnosis was chronic low 
back pain with superimposed osteoarthritis.  On additional 
evaluation, it was noted that the veteran had sustained a 
back fracture while on active duty after falling from a 
distance of 11 feet.  Examination disclosed no sensory 
deficit.  Strength was excellent, without focal 
fasciculation, tenderness or atrophy.  Deep tendon reflexes 
were symmetrically active without abnormal response.  The 
back presented normal curvature and no tenderness was noted 
on percussion.  There was normal flexibility; however on 
straight leg raising, he did report pain in the hip as well 
as the hamstring on the left.  The diagnosis was post-
traumatic back pain related to compression fracture of L5, 
with some suggestion of L5 radiculopathy on the left, but 
without clear evidence of neurologic deficit.  The examiner 
rendered an opinion that the veteran was minimally impaired 
in his back.  

An examination was conducted by VA in September 1991.  At 
that time, he reported that the pain in his back had never 
truly subsided since the injury that occurred during service, 
but had recurred off and on over the years.  When severe, the 
pain radiated into the right hip and right leg.  He avoided 
doing any type of heavy work at home, but his job was 
primarily sedentary in nature.  However, even if he sat for 
several hours, he needed to get up and walk about due to 
recurring pain.  He did not experience paresthesia and had no 
change in bladder function.  On examination of the low back, 
tendon reflexes were 2+ and symmetrical throughout.  Plantar 
responses were flexor.  Sensations were normal.  Straight leg 
raising was negative to 90 degrees, bilaterally.  Forward 
flexion was to 45 degrees.  Lateral flexion to the left side 
produced right lower back pain.  Pain was not produced on 
lateral flexion to the right side.  There was some tenderness 
over the lumbar paraspinal muscles, particularly on the 
right.  He could stand on his toes and heels.  The impression 
was lower back pain associated with history of compression 
fracture of L5, but without evidence of radiculopathy on 
examination.  

VA outpatient treatment records, dated from September 1980 to 
April 1998 have been received and made a part of the claims 
file.  They show that the veteran has been treated 
intermittently for thoracic spine and left shoulder pain, in 
February 1992 and October 1993, respectively, but do not show 
complaints or symptoms of low back pain.  Treatment rendered 
in 1998 was for a disability unrelated to this appeal, 
sinusitis.  

An examination was conducted by VA on October 23, 1998.  At 
that time, he complained of pain over his back on an almost 
daily basis.  It was particularly noted on prolonged standing 
or walking, but also while sitting.  The pain relieved itself 
somewhat when he moved about.  Sometimes, the pain radiated 
down the left leg over the thigh area.  There was no 
paresthesia, numbness, or weakness over the lower 
extremities.  On examination, it was noted that he did not 
appear to be in distress and that he did not wear any brace 
or a TENS unit.  He did not walk with any external support.  
He walked well, without a limp.  General alignment of the 
back was good.  He was tender and painful on palpation of the 
lumbar and lumbosacral area.  There was no muscle spasm or 
muscle atrophy present over the back area.  Forward flexion 
was to 30 degrees and associated with pain.  Hyperextension 
was to 5 degrees and also associated with pain.  Lateral 
bending was to 10 degrees, bilaterally, with pain.  Straight 
leg raising caused pain on both sides.  Reflexes were equal.  
Motor power and sensation in the lower extremities appeared 
normal.  

X-ray studies of the lumbosacral spine showed moderate 
degenerative disc and joint disease.  It was noted that the 
findings had progressed since a previous study performed in 
December 1990.  The diagnostic impression was that the 
veteran had chronic pain over his low back area, with 
restriction of motion in his back on flexion, extension and 
lateral bending, associated with back pain.  There was no 
evidence of neurologic deficits.  He was considered to have 
severe limitation of motion, with pain, that had been present 
for a long period of time.  This rendered him unable to 
perform activities that required bending stooping, or lifting 
things over 15 to 20 pounds.  The disability increased due to 
the further degenerative changes noted on the X-ray studies.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

Ankylosis of the lumbar spine, at a favorable angle, warrants 
a 40 percent rating.  Ankylosis at an unfavorable angle 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5289.  

Prior to October 1998, the veteran's low back disorder was 
manifested by limitation of forward flexion to 60 degrees in 
1990 and 45 degrees in 1991.  Limitation of lateral flexion 
was to 30 degrees, but was not accompanied by significant 
pain.  Tests of straight leg raising were negative and there 
was no definite evidence of radiculopathy.  The outpatient 
treatment records dated prior to October 1998 do not show 
significant disability associated with the veteran's low back 
disorder. It is noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  However, no significant pain is noted on 
the examinations in 1990 and 1991 and no disability from pain 
in the low back is shown in the outpatient treatment records 
that have been associated with the claims file.  Under these 
circumstances, disability productive of more than slight 
impairment prior to October 23, 1998 has not been 
demonstrated and an increased rating is not warranted.  

On examination on October 23, 1998, severe disability of the 
lumbar spine was described.  The veteran's evaluation was 
increased on this basis to the current 40 percent rating.  
For an increase to be warranted either pronounced 
intervertebral disc disease or ankylosis at an unfavorable 
angle must be demonstrated.  The examination shows neither.  
Under these circumstances, a rating in excess of 40 percent 
is not warranted.  


ORDER

A rating in excess of 10 percent prior to October 23, 1998 is 
denied.  A current rating in excess of 40 percent is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

